DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 13 (comprise a wrong status) has been amended.  Therefore, claims 1, 3-6, 8-14, 16-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (US 10,468,142) in view of Hu et al. (US 2015/0294595) and in further view of Stivoric et al. (US 2008/0319796) and in further view of Nackaerts (US 2018/0357388).


Regarding claim 1, Abou Shousha teaches a system for an artificial intelligence alimentary professional support network for vibrant constitutional guidance, the system comprising: at least a server (C20L9-13); at least a diagnostic engine designed and configured to: 
receive a first training data set including a plurality of first data entries (C11L31-14 “Data inputs may also include data inputs used for training, testing, and/or tuning the AI model for generating 
receive a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label (C12L10-18, C13L35-37, C17L11-13, C42L23-48, F4-13); 
receive at least a biological extraction from a user (C15L64-66, C16L35-39)
including a physically extracted sample (C15L64-66, C16L35-39)
generate a diagnostic output based on the first training data set, the second training data set, and the at least a biological extraction (C15L22-24, C16L25-39); 
a plan generation module designed and configured to: 
receive at least an element of user data (C15L64-66, C16L35-41, C35L38-39 “patient data may include any type of patient data, such as demographic data or medical data”) 
generate the diagnostic output as a function of the at least an element of user data (C17L5-7 “patient data such as demographics may similarly be incorporated”, C35L64-66 “receive input data comprising patient data or demographic data and to generate output weights w with respect to one, more, or all y outputs”); and 
generate a comprehensive instruction set associated with the diagnostic output (C11L13-15, 49-60, C25L22-26, C35L25-29);
an advisory module designed and configured to: receive at least a request for an advisory input (C14L64-65, 22-24 “AI model may be configured to receive requests for cornea diagnosis from remote 
generate at least an advisory output using the at least a request for an advisory input (C15L38-46) and at least a diagnostic output (C11L6-9); 
generate an advisor instruction set as a function of the diagnostic output (C11L13-15, 49-60, C25L22-26, C38L52-59); and 
transmit the at least an advisory output to at least an informed advisor alimentary professional client device (C15L38-39 “generate a health report and provide the health report to a system user”, C27L54-67, C32L60-C33L9)(see NOTE); 
an alimentary input module designed and configured to: receive the at least an advisory output (C33L1-9, 29-33, C34L22-48); and 







NOTE – the claimed “an informed advisor alimentary professional” is construed to be an intended label for a user (i.e. non-functional user description).   Abou Shousha teaches that “patients” data with prognosis, diagnosis and treatment is output in a health report and sent to a user.  Although Abou Shousha doesn’t disclose of whom the user actually is, it is only obvious to one of ordinary skill in the art, that the user who reads the report to determine severity or worsening of the condition of the “patient” is obviously a medical advisor for the patient.  Therefore, the claim limitations not explicitly recited in Abou Shousha are implicit.

Abou Shousha does not explicitly teach, but Stivoric discloses receive at least an element of user data representing a user preference [0093], [0118] and
filter the diagnostic output as a function of the at least an element of user data ([0089], [0092], [0158], [0176]).  
Further Stivoric discloses receive at least a biological extraction from a user including a physically extracted sample [0063], [0138], wherein receiving the at least a biological extraction further comprises obtaining a signal as a function of a sensor ([0016] “source may be a body monitor including at least one sensor”) configured to detect an internal biomarker ([0069] “data may be sensed by a body monitor and/or a sensor, which may be stationary, wearable or implantable … implantable sensor may be a heart rate sensor implanted near the heart … derived data and/or data sensed by a body monitor and/or sensor which may be stationary, wearable or implantable”, as shown in [0103])(see NOTE II below).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to filter the diagnostics and sensor data as disclosed by Stivoric.  Doing so would provide a user tailored data (Stivoric [0092]).


a consultation initiator designed and configured to: receive, from a remote device associated with the user, a user textual conversation (F9);
identify, by a machine-learning process ([0029] “automatically (e.g., through artificial intelligence”, [0046] “based on an algorithm and machine learning methods”, [0061]), at least a portion of the user textual conversation relating to the generated advisor instruction set ([0029] “generate communications for the user throughout a normal course of the wellness plan”); and 
automatedly, in response to identifying the consultation event by the machine- learning process, initiate a consultation with an alimentary professional informed advisor ([0030] “automatically trigger a human coach”; [0031] “connecting the user's wellness account to corresponding resources”, [0033]), wherein initiating the consultation event comprises transmitting the identified at least a portion of the user textual conversation to the at least an informed advisor alimentary professional client device ([0036], [0069], [0087]-[0088], [0097]-[0099]).
Further, Hu likewise teaching receive at least an element of user data representing a user preference [0058], [0077].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include selection of advisors based on textual conversations and user preferences as disclosed by Hu.  Doing so would generate a chain of communications for the user in a sequence that is designed to promote health of the user (Hu [0046]).

NOTE II Abou Shousha, as modified by Stivoric, teaches that data is extracted from implantable (aka internal) sensors. Stivoric also teaches plurality of sensors in F19A-
 
    PNG
    media_image1.png
    86
    89
    media_image1.png
    Greyscale

It is well, known that, for example blood pressure as an example of a biomarker that functions as a surrogate.  Therefore, implantable sensors are sensors configured to detect an internal biomarker.  Therefore, the claim limitations not explicitly recited in Stivoric are implicit.
However, to merely obviate such statement, Nackaerts discloses wherein receiving the at least a biological extraction further comprises obtaining a signal as a function of a sensor configured to detect an internal biomarker [0067].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abou Shousha, as modified by Stivoric to include biomarker as disclosed by Nackaerts.  Doing so would help determine a specific dosage required for the user to take (Nackaerts [0067]).

Claim 13 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 3, Abou Shousha as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the at least a biological extraction (Abou Shousha C15L22-24, C16L25-39, Stivoric , [0062]-[0064], [0089], [0138], [0162]).



Regarding claim 5, Abou Shousha as modified teaches the system of claim 1, wherein the advisory module is configured to receive the at least a request for an advisory input from a user client device (Abou Shousha C15L38-46).

Regarding claims 6 and 14, Abou Shousha as modified teaches the system and the method, wherein the advisory module is configured to receive the at least a request for an advisory input from an advisory client device (Abou Shousha C15L38-46, Hu [0036], [0069], [0087]-[0088], [0097]-[0099]).

Regarding claims 7 and 15, Abou Shousha as modified teaches the system and the method, wherein the wherein the advisory module is configured to generate an advisor instruction set as a function of the diagnostic output (Abou Shousha C15L38-39 “generate a health report and provide the health report to a system user”, C27L54-67, C32L60-C33L9, Stivoric [0068], [0092], [0140], [0148], [0157], [0160]).

Regarding claims 8 and 16, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device using a user- requested category (Abou Shousha C18L15-30) of at least an alimentary professional informed advisor (Hu [0036], [0069], [0087]-[0088], [0097]-[0099]).



Regarding claims 10 and 18, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device by matching the at least a request for an advisory input to the user-requested category of at least an alimentary professional informed advisor (Abou Shousha C18L15-30, Hu [0058], [0092], [0117], [0130]).

Regarding claims 11 and 19, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a diagnostic output (Hu [0036], [0069], [0087]-[0088], [0097]-[0099]).
Note Firminger et al. (US 2010/0241454) likewise disclose claims 11 and 19 in [0102], [0161] and further obviate teachings of Abou Shousha and Hu.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha and Hu to select the at least an informed advisor alimentary professional client device as a function of the at least a diagnostic output as disclosed by Firminger.  Doing so would provide health-related services selection to the user based on user preferences for procurement of a desired health service option (Firminger [0078], [0095]).

Regarding claims 12 and 20, Abou Shousha as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary 
Note Firminger et al. (US 2010/0241454) likewise disclose claims 12 and 20 in [0100], [0110], [0141], [0250] and further obviate teachings of Abou Shousha and Hu.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha and Hu to select the at least an informed advisor alimentary professional client device as a function of the at least a biological extraction as disclosed by Firminger.  Doing so would provide health-related services selection to the user based on user preferences for procurement of a desired health service option (Firminger [0078], [0095]).

Claim 1, 3-6, 8-14, 16-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. (US 2008/0319796) in view of Firminger et al. (US 2010/0241454) and in further view of RUTLEDGE et al. (US 2019/0139648) and in further view of LANDI et al. (US 20200217844).

Regarding claim 1, Stivoric teaches a system for an artificial intelligence alimentary professional support network for vibrant constitutional guidance, the system comprising: at least a server; at least a diagnostic engine designed and configured to: 
receive a first training data set including a plurality of first data entries ([0054] where “Iifeotype” data across a population or sub-population, which includes baseline or norm data [0141] of individuals is training data), each first data entry of the plurality of first data entries including at least an element of physiological state data ([0074] “data and/or data sources may include physiological data, contextual data and/or environmental data”; [0095]-[0096] “The physiological data may include information regarding a disease condition and the progress of the disease (becoming better or worse)”; “data 
receive a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label ([0061]-[0062] “data may result in a life byte that indicates the individual is depressed”, [0095]-[0096], [0112]-[0113], [0136]) and at least a correlated ameliorative process label ([0064] see “plans for therapy”, [0065], also see [0068] “an individual could also receive a suggested change to his lifeotype that would tend to improve his body's future state … This type of suggested action may be an action type, or A-type”, which is a correlated ameliorative process label); 
receive at least a biological extraction from a user ([0062]-[0063], [0069])
receive at least a biological extraction from a user including a physically extracted sample, wherein receiving the at least a biological extraction further comprises obtaining a signal as a function of a sensor configured to detect an internal biomarker([0069] “data may be sensed by a body monitor and/or a sensor, which may be stationary, wearable or implantable … implantable sensor may be a heart rate sensor implanted near the heart … derived data and/or data sensed by a body monitor and/or sensor which may be stationary, wearable or implantable”, as shown in [0103])(see NOTE); and 
generate a diagnostic output based on the first training data set, the second training data set, and the at least a biological extraction ([0112]-[0113], [0141], [0150], [0152], [0154]); 
a plan generation module designed and configured to: receive at least an element of user data ([0062]-[0063]) representing a user preference ([0118]); 

generate a comprehensive instruction set associated with the diagnostic output ([0092], [0138], [0151]);
an advisory module designed and configured to: 
receive at least a request for an advisory input ([0115], [0117]); and 
generate at least an advisory output using the at least a request for an advisory input and at least a diagnostic output ([0092], [0150]); 
generate an advisor instruction set as a function of the diagnostic output ([0150], [0176]); and
transmit the at least an advisory output to at least an informed advisor alimentary professional client device  ([0145] “The data may be provided to a healthcare professional who may use the data in connection with a patent appointment, such as for a physical”, [0151]); 
an alimentary input module designed and configured to: receive the at least an advisory output ([0140], [0162]); and 
select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input ([0149] “determine which healthcare provider has the most successful treatment and/or rehabilitation record for the patient's lifeotype”); and 
a consultation initiator ([0171] “consulting may be provided in connection with lifeotypes”) 





Stivoric does not explicitly teach but RUTLEDGE discloses an alimentary input module designed and configured to: 
select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input ([0027], [0035]); and 
a consultation initiator designed and configured to: 
receive, from a remote device associated with the user, a user textual conversation ([0037], [0045]);
identify, by a machine-learning process ([0418]), at least a portion of the user textual conversation relating to the generated advisor instruction set ([0025], [0032], [0043], [0265]); and 
automatedly ([0230] “automatically send the questions to doctors”), in response to identifying the consultation event by the machine- learning process, initiate a consultation with an alimentary professional informed advisor, wherein initiating the consultation event comprises transmitting the identified at least a portion of the user textual conversation to the at least an informed advisor alimentary professional client device ([0029], [0035], [0042]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stivoric to detect consultation events in textual conversations as disclosed by RUTLEDGE.  Doing so would provide a quick, reliable medical information or advice (RUTLEDGE [0007]).
NOTE the reference of RUTLEDGE can be substituted by the cited above the reference of Hu et al. (US 2015/0294595).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stivoric to include selection of advisors based on textual conversations as disclosed by Hu.  Doing so would generate a chain of communications for the user in a sequence that is designed to promote health of the user (Hu [0046]).

NOTE Stivoric does not explicitly teach "training data set". However, Stivoric teaches that Platform using machine learning and artificial intelligence [0131] to "make recommendations... and/or ... may generate treatment programs" [0137]; “Platform may learn via learning algorithms” [0177]. It is well-known in the art that machine learning using sets of training data - "Machine learning algorithms build a mathematical model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to perform the task" (see 
https://en.wikipedia.org/wiki/Machine_learning). Therefore, training data sets not explicitly recited in Stivoric are implicit.

Stivoric discloses that a user can get a detailed report of information for his / hers “lifeotype”, which includes healthcare recommendations and behavior changes ([0092] “may include recommendations on behavior, medication and the like”).  For example “a one legged man in the deep South who sleeps poorly and is overweight to compare himself to similar individuals, whether currently existing or based on past data, who are also trying to lose weight” [0117].  The report may include “a certain healthcare provider that is good at treating people with the same lifeotype as the patient. The healthcare provider may be any of the healthcare providers described herein, including a doctor, nurse, pharmacist, physical therapist, weight management specialist” [0125].  Such received report is construed as being requested by the user, who is trying to lose weight, or improve his/her condition – 
However, to merely obviate such reasoning, Firminger discloses select the at least an informed advisor alimentary professional client device as a function of the at least a request for an advisory input in [0088], [0095] (“Based on this selection, health care services matching unit may contact service provider(s) to find capable and/or available service providers”), [0100] and [0107] (“search a health care services provider database for a list of those providers with expertise in the ear/nose/throat specialty”, wherein a search is a request).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stivoric to generate requests as disclosed by Firminger.  Doing so would provide health-related services selection to the user based on user preferences for procurement of a desired health service option (Firminger [0078], [0095]).

NOTE II Stivoric, teaches that data is extracted from implantable (aka internal) sensors. Stivoric also teaches plurality of sensors in F19A-
 
    PNG
    media_image1.png
    86
    89
    media_image1.png
    Greyscale

It is well, known that, for example blood pressure as an example of a biomarker that functions as a surrogate.  Therefore, implantable sensors are sensors configured to detect an internal biomarker.  Therefore, the claim limitations not explicitly recited in Stivoric are implicit.
However, to merely obviate such statement, LANDI discloses wherein receiving the at least a biological extraction further comprises obtaining a signal as a function of a sensor configured to detect an internal biomarker [0196].  It would have been obvious to one of ordinary skill in the art before the biomarker as disclosed by LANDI.  Doing so would aid in facilitating treatment decisions (LANDI Abstract).

Claim 13 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 2, Stivoric as modified teaches the system of claim 1, wherein the at least a biological extraction further comprises a physically extracted sample (Stivoric [0063], [0138] “Platform and/or analysis layer may ask a user to provide three more blood samples”, F10).

Regarding claim 3, Stivoric as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the at least a biological extraction (Stivoric [0138], [0162], [0089] “sorting for all diabetics”, which is based on biological extraction, such as glucose level, [0062]-[0064]).

Regarding claim 4, Stivoric as modified teaches the system of claim 1, wherein the diagnostic engine is further designed and configured to generate the at least a request for the advisory input as a function of the diagnostic output  (Stivoric [0064], [0129]-[0131], [0140]-[0141]).

Regarding claim 5, Stivoric as modified teaches the system of claim 1, wherein the advisory module is configured to receive the at least a request for an advisory input from a user client device (Stivoric [0115]-[0117], Firminger [0088], [0095], [0100] and [0107]).



Regarding claims 7 and 15, Stivoric as modified teaches the system and the method, wherein the wherein the advisory module is configured to generate an advisor instruction set as a function of the diagnostic output (Stivoric [0068] “an individual could also receive a suggested change to his lifeotype that would tend to improve his body's future state”, [0092], [0140] “for a particular individual (a 35-year old smoker who also exercises vigorously three times a week and eats poorly), the system may analyze the particular lifeotype and determine that the most useful (and likely to be successful) strategy would be to cut back on smoking by 50% and eat better, rather than quitting smoking entirely”, [0148], [0157], [0160]).

Regarding claims 8 and 16, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device using a user- requested category of at least an alimentary professional informed advisor (Stivoric [0061], [0089], [0118], [0148], Firminger [0074], [0088], [0095], [0097], [0103]).

Regarding claims 9 and 17, Stivoric as modified teaches the system and the method, wherein the user-requested category of at least an alimentary professional informed advisor further comprises a user alimentary preference (Stivoric [0061], [0089], [0118], Firminger [0074], [0095], [0097], [0103]).



Regarding claims 11 and 19, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a diagnostic output (Stivoric [0135] “data may also be used to inform or adjust measurements and/or algorithms”; [0148] ‘Platform may advise the patient, a doctor, healthcare provider or the like to adjust an insulin pump or to modify energy expenditure via lifestyle changes”; [0157] “The data may indicate a reduction in a condition. The data may be used to provide feedback or to calibrate the system”, [0092], Firminger [0102], [0161]).

Regarding claims 12 and 20, Stivoric as modified teaches the system and the method, wherein the alimentary input module is configured to select the at least an informed advisor alimentary professional client device as a function of the at least a biological extraction (Stivoric [0148] ‘Platform may advise the patient, a doctor, healthcare provider or the like to adjust an insulin pump or to modify energy expenditure via lifestyle changes”; [0157] “The data may indicate a reduction in a condition. The data may be used to provide feedback or to calibrate the system”, [0092], Firminger [0100], [0110], [0141], [0250]).

Response to Arguments

With respect to Abou Shousha, the applicant argues – 
“Abou make no mention of a second set of training data including a correlated ameliorative process label … Abou does not teach training data including a correlated ameliorative process label. Instead, Abou simply describes input data as maps and scans of parts of an eye. As such, Abou fails to teach at least a correlated ameliorative process label of a second set of training data”.
The arguments are not persuasive.  It seems the applicant misapprehends of how the machine learning works.  The machine learning is based on a continuous collection of data samples in order to optimize and improve feature predictions. The machine learning requires vast amount of data samples to be fully trained and optimized.  The trained machine learning already comprise more than one set of training data to begin with.  Thus, it is stated on the record that the AI system, disclosed by Abou, as evidence by Figures 4-13, comprise perhaps thousands of training data sets, which surely includes at least two sets required by the independent claims.
Abou teaches in C11L31-14 “Data inputs may also include data inputs used for … tuning the AI model for generating predictions”.  Tuning AI requires additional data inputs, which surely include a second set of training data.  Such AI model “comprising a classifier. A classifier may detect or identify class labels or scores” C22L22-23.
“The AI model may be trained using training data comprising grouped images that labeled and annotated for a disease or condition and one or more ancillary aspect predictions … a label or category may be included for each combination of disease, severity, risk, action, and treatment” C42L23-25.
“training data related to specific disease, specific risk, specific treatment, specific action, and specific treatment may be grouped together and these labels will be encoded into a unique augmented The augmented label will be used in the training” C42L40-48.
In summary, a classifier produces labels for the input data, on which the machine learning is trained - “AI model that has been trained on labeled training data” C17L11.  The input training data, is second training data set, which includes “specific treatment, specific action” (aka ameliorative processes), which makes it labeled “correlated ameliorative process” or the claimed “correlated ameliorative process label”.  The correlated ameliorative process label itself is input back into the AI model in order to further tune and optimize the AI, which makes it logically, third, fourth and so on, generated and received labeled training set.

The applicant further argues – 
“Abou does not teach a physically extracted sample, but rather simply describes scans and images of a patient's eye. As such, Abou fails to disclose, teach, or suggest, at least "a physically extracted sample".”
The arguments are not persuasive.  First, there is no requirement of the “physically extracted sample”.  The claim only requires “receive at least a biological extraction from a user”.  The applicant specification states –
“biological extraction may include a signal from at least a sensor … a sensor may include any medical sensor and/or medical device configured to capture sensor data concerning a patient, including any scanning … optical scanning” [0060]. 
Such optical scanning and imaging is fully disclosed by Abou, who is also teaches collecting and determining “thickness, eye pressures”, which is a surely a physically extracted sample (analogous to measuring a “blood pressure” as disclosed by the applicant’s own specification in [0060]).


“Abou fails to teach a comprehensive instruction set. … The diagnosis of an eye is not the same as a comprehensive instruction set.”
The arguments are not persuasive.  As clearly shown in F18, the generated health report is provide to the user and include disease prediction, severity for disease, risk of severity and action / treatment recommended to be taken –
“Thus, the report generated identifying important regions to the diagnosis provides information regarding how the AI model is operating and provides insight into additional locations where diseases and conditions of the cornea and anterior segment may impact or that may be used to provide a basis for diagnosis or other prediction, such as severity, risk, progression, prognosis, treatments, etc., related to those disease or conditions” C38L52-59.
Clearly, such report is very comprehensive to those skilled in a medical filed.  The report also provide a determined treatments and a course of actions to be taken, which are surely the comprehensive instruction set, as required by the independent claims.

With respect to Stivoric the applicant argues –
“Stivoric contemplates predicting possible preferences of a user or group of users, but does not teach or suggest receiving user preferences.”
The arguments are not persuasive.  First, it is noted that Stivoric explicitly teaches user preferences in [0118].  Stivoric further teaches – “users can opt-in and/or opt-out of certain aspects of the Platform or uses of information related to them.” [0093]. Opting-in by the users for a system to use their data, or having privacy setting defined by the users are surely analogous to receiving the user preference data.



The applicant further argues “Teaching Away” – 
“Applicant submits that by virtue of a noninvasive, image based eye scanning system, one of ordinary skill in the art would not be discouraged from using a biological extraction from a user including a physically extracted sample. As such, any combination of Abou, Stivoric, Hu, and/or Nackaerts would teach away from the claimed invention.”
The arguments are not persuasive.   First, the applicant argues limitation, which are not present in the claim (i.e. physical extraction).  Second, Abou still discloses a physical extraction (eye pressure, optical scans), which is analogous to the applicant’s own specification, as indicated above.  Third, collecting user data is fully disclosed by Abou.  The means by which the user data is collected is irrelevant and is merely an obvious variation, as it provides the same end result.  All of the references disclose collecting user data by various means to generate an accurate diagnosis, and thus, do not teach away from each other and the present invention.

The applicant further argues “Improper Combination of Abou and Stivoric.”  Specifically “As such, the proposed combination of Abou and Stivoric is improper, as it would render Abou unsatisfactory for its intended purpose.”
The arguments are not persuasive.  As was noted above, all of the references disclose collecting user data by various means to generate an accurate diagnosis.  The means by which the user data is 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Abou generates a comprehensive report to the user (surely for a medical professional treating a patient).  It is only obvious for the user to go over the report, in person, with a trained professional disclosed by Hu by means of a scheduled consultation.
It is also noted that the applicant arguments are pertaining to various, unrelated embodiments, which are not required by the claims and are irrelevant to the present discussion.

With respect to the alternative rejection under Stivoric in view of Firminger, Rutledge and Landi, the applicant argues –
“The first and second training data sets, which are not taught by Stivoric.”
The arguments are not persuasive.   Stivoric teaches using “iterative optimization, genetic programming, stochastic simulations, model generation, model use, simulated annealing, Markov methods, reinforcement learning, partial programming, stochastic beam search, model based search, goal-based search, goal-based methods, feedback loops and artificial intelligence” [0012], [0131], where “The Platform and/or analysis layer may learn”.  “the systems and methods may adapt, self-calibrate, calibrate based on past data, learn over time, reinforce learning and the like” [0146]; “Platform may learn via learning algorithms considering data regarding an individual, a population, genetics, evolution, neural nets and the like” [0177]; “The server may be characterized by offline learning and optimization, such as through analysis, correlation, prediction and the like” [0185].  All of the learning algorithms are various machine learning examples.  The platform, shown in the Stivoric reference is a learning platform, which comprise various modules [0072]-[0073], where “several different Platforms could be linked together” [0094].
Stivoric teaches “the platform may be used to identify a group of individuals that have a certain outcome or characteristic”; “The platform may allow a user to form a hypothesis and then examine or watch related groups of individuals in the database to confirm or reject the hypothesis. The hypothesis may be modified over time based on changes in the data” [0114].  Generating a predictive outcome by the learning platform “The Platform and/or analysis layer may learn” [0131], “The platform may be used for predictions” [0115], where “The Platform and/or analysis layer may classify a population” [0136] is analogous “a prognostic label learner operating on the classification device”.  Also see “The Platform may be able to determine and/or display the direction … and/or predicting changes”, where “physiological data may include information regarding a disease condition and the progress of the disease (becoming better or worse)” [0095], which is generated by the learning platform [0096].  Generating an outcome and inferring a progression of a disease is surely a prognosis label (because a weight (aka label) is assigned to various outcomes [0116]), which is performed by a learning, classification platform and is analogous to the limitation “a prognostic label learner operating on the classification device”.
In summary a classification / learning platform (classification device) generates outcome and predictions (prognosis) with a corresponding weight or importance (label) for the outcome or prediction, fully discloses limitation - a prognostic label learner operating on the classification device”.
Such prognosis (outcome) is based on analysis of “subpopulation composed of, a group of individuals” [0112]-[0114], [0133] which is analogous to a first training data. 
The outcomes are compared with outcomes of other people [0117] – which is a second set of training data.  Such a plurality of different sets of training data that goes into a platform is shown in Figure 9, where at least 20 sets of different training data are shown.  
One of the layers of the platform is used to generate recommendations and treatment programs – “Platform and/or analysis layer may utilize artificial intelligence. The Platform and/or analysis layer may actively search for more information” [0138].  A treatment generation layer, which uses AI is surely “an ameliorative process label learner”, which runs on the classification platform (“operating on the classification device”), where “more information” is a second set of training data – “The Platform and/or analysis layer may be used for guided information gathering. Further, the Platform will reveal new types of information” [0139].  As was mention earlier, it is undue to generate a treatment plan without first knowing of what it’s actually supposed to treat.  
Stivoric teaches – “Platform may help to predict the outcome and likely effects of a treatment plan” [0149] – clearly a treatment plan (ameliorative process) is based on the predicted outcome (a prognostic label).  Also see “based on the inferred condition, recommending a time for the administration of a therapy that is related to the inferred condition” [0155]  “The Platform may analyze and predict the likelihood that the therapy or treatment will work” – a likelihood for a treatment plan is analogous to a label for the ameliorative process.  The treatment plan (ameliorative process) is based on “other individuals who have or are dealing with similar issues or are in a similar state of health”, which is another set of training data.
In summary, Stivoric teaches that different layer of the classification, learning platform generates a treatment plan.  The treatment plan is generated by an artificial intelligence learning layer of the classification platform.  The generated treatment plan comprise a likelihood (ameliorative process label) and is based on the predicted outcome (prognostic label) and is analogous to the limitation - “the ameliorative process label learner designed and configured to generate the at least an ameliorative output as a function of the second training set and the at least a prognostic output”.

Once again –
The platform that learns, stores, classifies the data and uses various learning techniques and artificial intelligence is “a classification device”.
The platform uses plurality of analytical layers, all of which use the variety of learning modules and artificial intelligence, which include –
Outcome generation layer, which generates an outcome and a prediction with a weight or importance is – “a prognostic label learner operating on the classification device”.
The treatment generation layer, which generates a treatment plan with a likelihood is – “an ameliorative process label learner operating on the classification device”.
Both the outcome layer and treatment layer, each use plurality of different training data sets, which include –population and sub population data, medial data, genetic data, social / demographic data, feedback data, derived data among others.  Such data are the first, second, third, etc., sets of training data, which is used and updated continuously with new and additional data over time.
The treatment plan clearly is not generated without a purpose.  The treatment plan is based on diagnosis and outcome / prediction data.  The treatment plan is continuously updated with feedback and additional information (at least a second training data).
Therefore, the treatment plan (ameliorative process) takes as input an outcome /predicted data (prognostic label) and plurality of additional data, such as social and population data with similar outcomes.
Therefore, Stivoric fully teaches “receive a first training data set including a plurality of first data entries” and “receive a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label”.

The references of RUTLEDGE and LANDI are not meant to teach the first and second training data sets, as it fully disclosed by Stivoric.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	January 4, 2022